MEMORANDUM **
Agustín Chino Camacho appeals his jury trial conviction and 210-month sentences for conspiracy to manufacture, distribute and possess with intent to distribute methamphetamine, and possession of a listed chemical, in violation of 21 U.S.C. §§ 841 and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Camacho has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record.
Camacho has filed pro se supplemental briefs. However, our independent review of the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and his pro se supplemental briefs, discloses no grounds for relief.
Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.